UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7422



OLUDARE OGUNDE,

                                             Petitioner - Appellant,

          versus


WARDEN, BUCKINGHAM CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-716-AM)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oludare Ogunde appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999), and declining to reconsider its judgment.     We have

reviewed the record and the district court's opinion and find no

reversible error.   Accordingly, we deny a certificate of appeala-

bility and dismiss the appeal on the reasoning of the district

court. See Ogunde v. Warden, Buckingham Correctional Ctr., No. CA-

99-716-AM (E.D. Va. Sept. 8, 1999; Sept. 22, 1999; Oct. 1, 1999).

We dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2